DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandramohan et al (US 20170094399 A1).

With respect to claim 12, Chandramohan discloses a first charging adapter (fig.2 #204) comprising: 
one or more adapter batteries (fig.2 #227); and 
fig.3 #100) carrying the one or more adapter batteries and a magnetic interface that includes one or more magnets (fig.11 #905) that (i) attach the first charging adapter externally to a housing of a first earbud (fig.11 #115a) and (ii) align electrodes (fig.4 #425,430) of the first charging adapter to electrodes (fig.4 #405,410,415) of the first earbud (Par.[0171][0175]), wherein a first internal battery of the first earbud charges from the first charging adapter when the first charging adapter is attached to the housing of the first earbud via the magnetic interface, wherein the first earbud draws current from the one or more adapter batteries of the first charging adapter via the electrodes of the magnetic connection interface and the electrodes of the first earbud (Par.[0127-0128]).

With respect to claim 15, Chandramohan discloses the first charging adapter of claim 12, wherein the housing of the first charging adapter is substantially coin-shaped (Electrical connectors #405,505 of the charging adapters are “coin-shaped”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 8-9, 11, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramohan et al (US 20170094399 A1).

With respect to claim 1, Chandramohan discloses a system comprising: 
a first charging adapter (fig.2 #204) comprising one or more adapter batteries (fig.2 #227); and 
a first earbud (fig.2 #202a), the first earbud comprising: 
a first IEEE 802.15-compatible interface (fig.2 #255,265 Par.[0122] “Wireless Radio”; “Bluetooth”); 
a first internal battery (fig.2 #260; Par.[0121] “rechargeable battery”); 
a first audio driver (fig.2 #260, Par.[0121][0141] “speaker”); 
a housing (see fig.3 #115a) carrying the first IEEE 802.15-compatible interface and the first internal battery, wherein the housing of the first earbud comprises: 
a first portion (fig.9A,B #903) insertable into a first ear canal, the first portion carrying the first audio driver (Par.[0170]); and 
a second portion (fig.9A,B #910) carrying a magnetic interface that includes one or more magnets (fig.11 #330) that (i) attach the first charging adapter externally to the housing of the first earbud and (ii) align electrodes (fig.4 #425,430) of the first charging fig.4 #405,410,415) of the magnetic interface (Par.[0146][0173]); and 
a first controller (fig.2 #210) configured to perform functions comprising: 
detecting attachment of the first charging adapter to the magnetic interface (fig.2 #215; Par.[0125]); and
based on detecting that the first charging adapter is attached to the magnetic interface, causing the first internal battery to charge from the first charging adapter, wherein charging the first internal battery comprises drawing current from the one or more adapter batteries of the first charging adapter via the electrodes of the magnetic connection interface and the electrodes of the first charging adapter (Par.[0127-0128]).
Chandramohan does not disclose expressly wherein the first controller is carried in the housing of the first earbud.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art that the processor #260 carried in the housing of the earbuds could be used to detect attachment to the charging adapter and perform an initiation of charging from the charging adapter, as performed by the processor #210 of the charging adapter.  The motivation for doing so would have been that of a preference of the designer.

With respect to claim 2, Chandramohan discloses the system of claim 1, further comprising: a second charging adapter comprising one or more adapter batteries; and a second earbud, the second earbud comprising: a second IEEE 802.15-compatible interface; a second internal battery; a second audio driver; a housing carrying the Par.[0038] as shown in figure 3; charging adapter #100 comprises a pair of charging adapters configured to hold a pair of earbuds #115a,b. See rejection of claim 1 for citation details of the claimed charging adapter and earbud).

With respect to claim 8, Chandramohan discloses the system of claim 2, wherein the first charging adapter and the second charging adapter are interchangeable between the first earbud and the second earbud (Par.[0128] the first and second earbuds are interchangeable).

Electrical connectors #405,505 of the charging adapters are “coin-shaped”).

With respect to claim 11, Chandramohan discloses the system of claim 1, wherein the system further comprises wireless headphones, the wireless headphones comprising: a third IEEE 802.15-compatible interface; a third internal battery; two or more third audio drivers; a housing carrying the first IEEE 802.15-compatible interface and the first internal battery, wherein the housing of the wireless headphones comprises: a first portion carrying a magnetic interface that includes one or more magnets that (i) attach the first charging adapter externally to the housing of the wireless headphones and (ii) align electrodes of the first charging adapter to electrodes of the magnetic interface (Par.[0118] wireless earbuds #115a,b are a type of wireless headphones, and thereby an additional set of identical earbuds #115a,b can be interpreted as an additional wireless headphone in the system that comprises third interfaces, batteries, drivers and housing).

With respect to claim 17, Chandramohan discloses a pair of wireless earbuds comprising a first earbud (fig.2 #202a; fig.3 #115a) and a second earbud (fig.2 #202b, fig.3 #115b), 
the first earbud comprising: 
fig.2 #255,265 Par.[0122] “Wireless Radio”; “Bluetooth”); a first internal battery (fig.2 #260; Par.[0121] “rechargeable battery”); a first audio driver (fig.2 #260, Par.[0121][0141] “speaker”); a housing (see fig.3 #115a) carrying the first IEEE 802.15-compatible interface and the first internal battery, wherein the housing of the first earbud comprises: a first portion (fig.9A,B #903) insertable into a first ear canal, the first portion carrying the first audio driver (Par.[0170]); and a second portion (fig.9A,B #910) carrying a magnetic interface that includes one or more magnets (fig.11 #330) that (i) attach a first charging adapter externally to the housing of the first earbud and (ii) align electrodes (fig.4 #425,430) of the first charging adapter to electrodes (fig.4 #405,410,415) of the magnetic interface (Par.[0146][0173]); and 
a first controller (fig.2 #210) configured to perform functions comprising: detecting attachment of the first charging adapter to the magnetic interface (fig.2 #215; Par.[0125]); and based on detecting that the first charging adapter is attached to the magnetic interface, causing the first internal battery to charge from the first charging adapter, wherein charging the first internal battery comprises drawing current from one or more adapter batteries of the first charging adapter via the electrodes of the magnetic connection interface and the electrodes of the first charging adapter (Par.[0127-0128]); and 
the second earbud comprising: a second IEEE 802.15-compatible interface; a second internal battery; a second audio driver; a housing carrying the second IEEE 802.15-compatible interface and the second internal battery, wherein the housing of the second earbud comprises: a first portion insertable into a second ear canal, the first 
a second controller configured to perform functions comprising: detecting attachment of the second charging adapter to the magnetic interface; and based on detecting that the second charging adapter is attached to the magnetic interface, causing the second internal battery to charge from the second charging adapter, wherein charging the second internal battery comprises drawing current from one or more adapter batteries of the second charging adapter via the electrodes of the magnetic connection interface and the electrodes of the second charging adapter (Earbuds #202a and #202b are essentially identical, see rejection above for citations pertaining to the details of the second earbud).
Chandramohan does not disclose expressly wherein the first and second controller is carried in the housing of the first and second earbud, respectively.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art that the processor #260 carried in the housing of the earbuds could be used to detect attachment to the charging adapter and perform an initiation of charging from the charging adapter, as performed by the processor #210 of the charging adapter.  The motivation for doing so would have been that of a preference of the designer.

Par.[0128] the first and second earbuds are interchangeable).

Claims 10, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramohan et al (US 20170094399 A1) in view of Valenzuela (US 20200266640 A1).

With respect to claim 10, Chandramohan discloses the system of claim 2, however does not disclose expressly wherein the first internal battery of the first earbud and the second internal battery of the second earbud are removeable, wherein the first charging adapter is swappable with the first internal battery, and wherein the second charging adapter is swappable with the second internal battery.
Valenzuela discloses a charging adapter (fig.5 #501) for a first and second earbuds (fig.5 #506), wherein first and second internal batteries of the earbuds are removable and swappable with other internal batteries (fig.5 #503,504; Par.[0044])(See also Par.[0018-0019]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to provide removable swappable batteries, as performed by Valenzuaela, in the system of Chandramohan.  The motivation or doing so would have been to allow user to replace the earbud batteries with fully charged “hot” batteries for extended periods of use. 

With respect to claim 16, Chandramohan discloses the first charging adapter of claim 12, however does not disclose expressly wherein the first internal battery of the first earbud is removeable, and wherein the first charging adapter is swappable with the first internal battery.
Valenzuela discloses a charging adapter (fig.5 #501) for a first and second earbuds (fig.5 #506), wherein first and second internal batteries of the earbuds are removable and swappable with other internal batteries (fig.5 #503,504; Par.[0044])(See also Par.[0018-0019]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to provide removable swappable batteries, as performed by Valenzuaela, in the system of Chandramohan.  The motivation or doing so would have been to allow user to replace the earbud batteries with fully charged “hot” batteries for extended periods of use. 

With respect to claim 21, Chandramohan discloses the pair of wireless earbuds of claim 17, however does not disclose expressly wherein the first internal battery of the first earbud and the second internal battery of the second earbud are removeable, wherein the first charging adapter is swappable with the first internal battery, and wherein the second charging adapter is swappable with the second internal battery.
Valenzuela discloses a charging adapter (fig.5 #501) for a first and second earbuds (fig.5 #506), wherein first and second internal batteries of the earbuds are fig.5 #503,504; Par.[0044])(See also Par.[0018-0019]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to provide removable swappable batteries, as performed by Valenzuaela, in the system of Chandramohan.  The motivation or doing so would have been to allow user to replace the earbud batteries with fully charged “hot” batteries for extended periods of use. 

Allowable Subject Matter
Claims 3-7, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 22-24 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a charging case comprising one or more batteries, and a housing carrying the batteries, the housing comprising: a first and second portion forming a first and second volume shaped to carry a first and second earbud; first and second electrodes arranged in the housing to contact electrodes of the first and second earbuds, wherein batteries of the first and second earbuds charge from a). the battery of 
However, the Examiner has not found prior art that teaches or suggests the modification of Chandramohan in order to provide wherein the first and second portions of the charging case housing form first and second volumes shaped to carry a first and second charging adapter and a first and second earbud when the first and second charging adapters and the first and second earbuds are attached, respectively, and wherein the first and second electrodes are arranged in the housing to contact electrodes of the first and second charging adapters when the charging adapters are carried in the housing of the charging case, wherein one or more adapter batteries of the first and second charging adapters and the internal batteries of the first and second earbuds charge from batteries of the charging case or wall power, in a manner as claimed by the independent clam 22. 
Other prior art has been cited herein regarding earbud charging systems, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rugolo et al (US 20200321791 A1) discloses a battery charging case. 
Jeong et al (US 20190124431 A1) discloses a battery changeable type earbud apparatus. 
Brzezinski et al (US 20180064224 A1) discloses an inductively chargeable earbud case. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654